Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
The application is a continuation of application 15/909239, now US 11,058,713, filed on 3/1/2018, which claims benefit to provisional application US 62/575508 filed on 10/22/2017, and US 62/526891 filed on 6/29/2017.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6, 8, 17 and 19 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 17 are indefinite because they recite trademarked elements and elements modified by “e.g.” or “such as”. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
Claims 8 and 19 are indefinite for parenthetical limitations. The use of parenthetical statements renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention or meant as options or examples.  See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 10-20 are rejected under 35 U.S.C. 112(a), because the specification does not reasonably provide enablement for administering a composition consisting of heparin or consisting of heparin and a second active agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to either 1) a method of treatment administering a composition consisting of heparin; or 2) a method of treatment administering a composition consisting of heparin and a second active agent. 	Relative skill of those in the art:   The relative skill of those in the art is high.	Breadth of claims:  The claims are narrow with respect to the nature of the administered composition. The use of the closed term “consisting of” limits the scope of the composition to only those components claimed and excludes all other non-claimed components. 
Amount of guidance/Existence of working examples:  
The instant specification, including the working examples, provides no description of an administered composition consisting of only heparin or only heparin/second active agent. 	Therefore, in view of the Wands factors as discussed above, e.g., the narrowness of the claims, the amount of guidance provided, and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyman et al. (US 2006/0122152, PTO-892).
Peyman discloses ophthalmic composition and methods for treating ocular neovascularization, where in the composition is a pharmaceutically acceptable form suitable for delivery to the eye, typically a physiological saline solution, but may contain other excipients, carriers or diluents (¶0108-0110), wherein the composition specifically comprises: I) the anti-inflammatory agent, flurbiprofen, and heparin or II) the steroid, triamicinolone, and heparin. (¶0145-0146, 0152, 0181) 
Peyman also teaches that: 
A) low molecular weight heparin may be in a concentration range of 0.01 pg/mL to 100/mg/mL, more preferably, the concentration of heparin or low molecular weight heparin ranges from about 0.5 mg/ml to about 15 mg/ml to 20 mg/ml; (¶0137)
B) steroid may alternatively be triamcinolone, budesonide, cortisone, dexamethasone, hydrocortisone, methylprednisolone, prednisolone, prednisone sodium phosphate, fluorometholone, fluorometholone alcohol, rimexolone, medrysone alcohol, lotoprednol etabonate, 11-desoxcortisol, and anecortave acetate; 
C) anti-inflammatory agents may alternatively be flurbiprofen, indomethacin, ketorolac, tromethamine, meclofenamate, flurbiprofen, and compounds in the pyrrolo-pyrrole group of non-steroidal anti-inflammatory drugs; (Claim 2) and
D) Low molecular weight heparin may be heparin sulfate, a lower-sulfated, higher-acetylated form of heparin.(¶0070)

Peyman also discloses that: I) Ocular neovascularization is the pathologic ingrowth of blood vessels in the cornea, retina, or choroid. Blood vessel growth or formation can be due to diverse events and may lead to sight threatening conditions and even blindness due to bleeding and subsequent scarring, fibrosis, etc. Causes of blood vessel growth or formation include hypoxia (e.g., in diabetes), inflammatory responses (e.g. keratitis due to autoimmune disease), microbial infection (e.g., keratitis, blepharitis), physical insult (e.g., improper use of contact lenses), chemical insult (e.g., toxins), pharmacologic agents, or other factors (e.g., graft rejection). More specifically, an inflammatory response may follow corneal transplant. Ocular microbial infections include but are not limited to trachoma, viral interstitial keratitis, and keratoconjunctivitis. Physical insult (such as corneal insult) may be due to contact with acidic or alkaline solutions, trauma, improper hygiene and/or compliance with contact lens use, such as extended wear lenses, or chemical agents such as silver nitrate. Other factors leading to ocular neovascularization include mechanical irritation of the limbal sulcus, corneal hypoxia, epithelial cell erosion or hypertrophy. In dry eye disease (conjunctiva sicca), the dehydrated conditions cause sloughing off of the epithelium, resulting in new vessel formation (¶0004) and "ocular neovascularization" refers to any ocular disorder or pathological condition of the eye, i.e. ocular disease, which is caused by vessel growth or proliferation as a component to the disease state. Such ocular diseases can include,… corneal neovascularization… post-operative treatment, e.g. after corneal transplant or ocular surgery including corneal surgery. (¶0063) 
Accordingly, the instant claims are anticipated by Peyman et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Peyman et al. (US 2006/0122152, PTO-892), in view of Pokushalov et al. (US 2016/0114013, PTO-892).
The disclosure of Peyman is referenced as discussed above. Peyman does not exemplify the instant dosage of heparin. 
Pokushalov et al. teaches that 8 mg/mL heparin is equivalent to 1040 lU/mL. (¶0085)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of heparin concentration of Peyman at 0.01 pg/ml to about 100 mg/ml, specifically 5 mg/mL, is equivalent to 1.3 x 10-9 to 13,000 IU/mL, specifically 650 IU /mL, based on the teaching of Pokushalov. The instant heparin dose is obvious over Peyman /Pokushalov because the dose range of 1.3 x 10-9 to 13,000 IU/mL, of the combined prior art overlaps that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as unpatentable over Rieck (Graefe’s Arch. Clin. Exp. Ophthal., 1997, PTO-892), in view of Abelson et al. (US 2006/0183698, PTO-892).
Rieck discloses an ophthalmic composition, for treating herpes keratitis, comprising an aqueous solution of heparin at 5 mg/mL and 2000 Da. (p. 734, Col. 2) Rieck also discloses that in clinical situations, from a pharmacological point of view, FGF-2, heparin and suramin might not be strong enough to be exploited therapeutically on their own, but could be useful in combination with other forms of treatment, e.g. to promote the healing of persistent epithelial defects in cases of herpes keratitis that have not responded to conventional therapy. (p. 739, Col. 2)
Reick does not teach a composition consisting of heparin, a steroid or an anti-inflammatory and excipients.
Abelson discloses that anti-inflammatory agents such as diclofenac, bromfenac, dexamethasone and prednisolone and steroids, such as prednisolone, dexamethasone, fluorometholone, betamethasone, and/or corticosterone may be added to ophthalmic compositions to treat conditions such as herpes zoster keratitis. (¶0025)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Rieck to add an agent known to treat herpes keratitis because Rieck suggests just such a combination. One would be motivated to specifically add either a steroid or anti-inflammatory agent because the analogous art of Abelson directs one that such agents are known to treat herpes keratitis.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
 
Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Rieck (Graefe’s Arch. Clin. Exp. Ophthal., 1997, PTO-892), in view of Abelson et al. (US 2006/0183698, PTO-892), in view of Pokushalov et al. (US 2016/0114013, PTO-892).
The disclosure of Rieck/Abelson is referenced as discussed above. The combined prior art does not teach the instant dosage of heparin. 
Pokushalov et al. teaches that 8 mg/mL heparin is equivalent to 1040 lU/mL. (¶0085)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of heparin concentration of Rieck/Abelson at 5 mg/mL, is equivalent to 650 IU /mL, based on the teaching of Pokushalov. The instant heparin dose is obvious over Rieck/Abelson because the dose of 650 IU/mL, of the combined prior art lies within that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623